           Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 1 of 12




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                                   zt-cY-
                 -v-


$4,500   UNITED STATES CURRENCY,

                        Defendant



                       VERIFIED COMPLAINT FOR FORFEITURE


         The United States of America, by its attorneys, James P. Kennedy, Jr., United States

Attorney for the Western District of New York and Grace M. Carducci, Assistant United

States   Attomey, of counsel, for its Verified Complaint herein alleges   as   follows:


                                     CAUSE OF ACTION


         1.      This is an action in rem pursuant to Title 27,United States Code, Section

8S1(a)(6)     for the forfeiture of $4,500 United States Currency, (hereinafter "defendant

currency"), which was seized on or about October 22,2020 from      1   Van Dom Avenue, Mount

Morris, NY 14510, the residence of JuanOrttz (hereinafter "Ortiz").



         2.      The defendant currenry is now in the custody of the United States Marshals

Service ("USMS"), Westem District of New York, and is held within the jurisdiction of this

Court.



         3.      This Court has subject matter jurisdiction of this action pursuant to Title 28,

United States Code, Sections 1345,1355, and 1395, and in rem jurisdiction pursuant to Title
         Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 2 of 12




28, United States Code, Sections 1355(b) and 1355(d). Venue is properly premised in the

Westem District of New York pursuant to Title 28, United States Code, Section 1395.



                                BACKGROUND INFORMATION


       4.     In October    2020, Ortiz was being investigated by the Livingston County

Sheriffs Office for drug trafficking in the Mount Morris, New York area.



       5.     The Task Force, utilizing a confidential informant, made four controlled

purchases of crack cocaine from 1 Van Dom Avenue, Mount Morris, New York (hereinafter

"the residence") during the month of October 2020, in which multiple grams of crack cocaine

were seized. Three of the sales were made by Ortrz, and one was made by his girlfriend,

Heidi Albelo (hereinafter "Albelo"). All of the sales were made from the residence.


                         SEIZURE OF TIIE DEFENDANT CURRENCY


       6.     On October 22,2020, the Livingston County Sheriffs Office executed a search

warrarLt at the residence. As a result of the search,   S7   ,922.66 in United States Currency and

amounts crack cocaine, as specified below, were seized.




       7.     The following items, among others, were located and seized during the

execution of the search warrant:


               a. In the main bedroom:

                                                2
Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 3 of 12




                i.     Mail addressed to Evelyn Cardona ard Ortiz;

                ii.    A cell phone; and

                iii.   other electronic devices.

 b.      In the nightstand in the main bedroom:

                i.     $127 United States Currency;

                ii.    $540 United States Currency in middle drawer;

                iii. loose change;

                iv.    one wallet in top drawer; and

                v.     one digital scale in top drawer.

 c.      147.4 grams of crack cocaine

 d.      $3069 United States Currency

 e.      $2254 United States Currency

 f   .   one clearbag containingg.6 grams of crack cocaine separated into 14 small

         bags

 g.      one wallet

 h.      narcotic packaging bags

 i.      On the kitchen counter:

                 i.     Several plastic bags.

 j.      In the center console of a Black Honda

                 i.     $14 United States currency.

 k. In the center console of a Black Truck
                 i.     $42 United States Currency.


                                                a
                                                J
         Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 4 of 12




       8.      Law Enforcement ffansported Albelo and Ortiz to the Mount Morris Police

Department where they were read their Miranda Rights and interviewed by an investigator.



       9.      In sum and substance, Albelo stated   she did not know what was going on, and

that she knew nothing about drugs in the residence or being sold from the residence.



       10.    In sum and substance, Ortiz stated that he was not going to act dumb. Ortrz

stated that his Albelo had nothing to do with anything, and she told him that he needed to

stop. Ortiz also admitted that he had a few bags of crack cocaine and cash in his nightstand.

He claimed that the cash in his nightstand was "drug money" and the rest of the money in

the house was legitimate. The investigator informed Orttz that law enforcement found a

lmger amount of crack cocaine, and he said the small amount in his sock drawer was for

personal use. Ortiz stated that his source sells       him 62 grams of crack cocaine for
approximately $3,600 and that Ortlrz sells it and keeps half of the profit. Ortiz also stated his

source credited him with 86 grams worth, and he owes approximately $13,000. He stated that

his supplier is a guy in the City of Rochester that he has known for years, and he owes his

supplier money.




       11.     Ortiz was charged pursuant to New York State Penal Law with Criminal

Possession of a Controlled Substance in the Thfud Degree with intent to sell, a felony, and

Criminal Possession of a Controlled Substance in the Second Degree with intent to sell,         a


felony. The state charges are pending.


                                               4
         Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 5 of 12




                                            EMPLOYMENT


       12.    Law Enforcement reports that there is no known employment for Albelo, and

Ortiz is a DisabledLaborer.



    CLAIM FILED IN TIIE ADMIMSTRATT\TE FORFEITURE fRQCEEDTNGS

       13.    Albelo   fi7ed a   claim for $4,500 of the $7,922.66 United States Currency with

the Drug Enforcement Adminisffation ("DEA") on May 24,2021, to halt the adminisffative

forfeiture proceedings against the defendant currency and refer       it   for judicial forfeiture

proceedings. No other claims were submitted for t}l,e$7,922.66 United States curency.




                                         CONCLUSION

       14.    Based on all the foregoing facts, and circumstances, and the experience and

training of the law enforcement officers involved, the $4,500 United States Currency was

furnished or intended to be furnished in exchange for controlled substances, was used or

intended to be used to facilitate the purchase or sale of a conffolled substance, or constitutes

proceeds traceable to such an exchange, and therefore, is subject to seizure and forfeiture to

the United States of America pursuant to Title 2l,United States Code, Section 881(a)(6).




                                                 5
         Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 6 of 12




the United States of America pursuant to Title 2l,United States Code, Section 881(a)(6).




      WHEREFORE, the United States of America respectfully requests that:


              (1)    that an arrest warrant in rem be issued for the arrest of the defendant
              cuflency;

              (2)   that notice of this action be given to all persons known or thought to
              have an interest in or right against the defendant property;

              (3)    that a judgmentbe entered declaring the defendant curency condemned
             and forfeited to the United States of America for disposition in accordance with
             the law;

             (4)  that the costs of this suit be paid to and recovered by the United States
             ofAmerica; and

             (5)       that the Court grants such other and further relief as deemed just and
             proper.

DATED:       August 11     ,   zOzt,at Rochester, New York.

                                             JAMES P. KENNEDY, JR.
                                             United States Attomey
                                                     District of
                                                                               I




                                      By                 CARDU
                                                s$tant UNITED STATES Attorney
                                            United States Attorney's Office
                                            Western District of New York
                                            100 State Street, Suite 500
                                            Rochester, New York 14614
                                            (s8s) 3ee-3es4
                                            gr ace . car ducci@us a. doj gov
                                                                   .




                                               6
               Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 7 of 12




STATE OF NEW YORK )
COUNTY OF MONROE )                        SS

CITY OF ROCHESTER )


           MATTHEW WALKER, being duly sworn, deposes and says:
           I   am a Special Agent with the Drug Enforcement Administration (DEA), Rochester

Resident Office, and      I   am familiar with the facts and circumstances surrounding the seizure

of   $7   ,922.66 United States Currency from 1 Van Dom Avenue, Mount Morris,          NY   14510 on

or about October 22,2020. The facts alleged in the Complaint for Forfeiture are ffue to the

best of my knowledge and belief based upon information furnished to me by officials of the

DEA, and the Livingston           County Sheriffs Office, and provided to the officials of the United

States     Attorney's Office.




                                                            Walker
                                                           S.
                                                 Special Agent
                                                 Drug Enforcement Adminisff ation


Subscribed and sworn to
before me this Lfday ofAugust, 2021.


Notary Public

              ANNA M. SEDOR
       Notary Public, State ol New York
               Monroe Countv
      Commission Expires Oct. St, ZOZ)-
                                  Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 8 of 12

JS   44    (Rev.08/16)                                                                     CTVIL COVER SHEET
                                                                                      suoolement the filine and service of pleadings or other papers as requted by law, except as
The JS 44 civil cover sheet and the information contained herein neither replace nor'th6
provided by local rules ofcourt. This form, approved by the Judicial Conference of       tJnited States in September 1974, is required for the Ge of the Clerk of Court for the
                                                                 oN NEXT PAGE oF THISFORM.)
irurpose of-initiating the civil docket sheet. (SEE NSTRUcnoNS

I. (a) PLAINTIFFS                                                                                                                DEF'ENDANTS
tjriit6d States of America                                                                                                     $4,500 United States Currency



     (b)     County ofResidence ofFirst Listed Plaintiff                                                                         County ofResidence ofFirst Listed Defendant
                                  (EXCEPT IN U.S. PL"AIMIFF                ASES)                                                                      (TN U,S, PLUNTIFF CASES ONLY)

                                                                                                                                 NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.


     (c)     Attornevs (Fim   Name, Address,       md   Telephone   Nmber)                                                       Attomeys (lf Knou,n)
Ufii6O State6 Attorney's office, Wesiern Dlstrict of NY
Grace Carducci, AUSA
100 State Street, Suite 500, Rochester, NY 14614

II.    BASIS OF'JURISDICTION pto"oo,"x"                                    inone Boxont)                             CITIZENSHIP OF PRINCIPAL PARTIES                                                  (Ptacc an    "x"   in one BoxJor   Ptoitttif
                                                                                                                           (For Dn ersig Cases         Only)                                              and One Boxfor Defendant)
                                               3                                                                                                              PTF                                                            PTF          DEF
d1         u.s. Gorem-"ot                  O        Federal Question                                                                                                    DEF'
                                                                                                                                                                                                                               o4         34
             Plaintiff                                (U.5. Goventnent Not a PartY)                                 Citizen of This State                     ol         3 I       Incorpomted orPrincipal Place
                                                                                                                                                                                      ofBusines la This State


D2         U.S. Govement               O       4    Divesity                                                        CitirenofAnothaState O                         2     o 2       ltcorpontd,andPrincipalPlace                o 5 05
                                                      (ndicate Citizenship          oJ   Parnes in ltem   III)                                                                        ofBusiness In Anothcr State
              Defendmt

                                                                                                                    Citian     or Subjrct of     a            O    3     o 3       Forcign Nation                              o 6 16
                                                                                                                                                                    Click here for:
           NATURE OF SUIT                          an "X" in One Box
                                                                           T(        's                                  FORF'EITI'RE/PENALTY                             BANKRUPIC
                                                                                         PERSONAL INJURY            0f   625 Drug Relatod Seirue                   O   422 Appeal 28 USC 158              O 3T5FalseClaimAct
0    1I0 Insumce                           PERSONAL INJURY
                                                                                                                                                                                                          O 375QuiTm(31 USC
0    120 Mariae                       il   310 Airplme                          0        365 Pusonal Injury -                ofProperty        2l   USC 881        O   423 With&awal

O    130   MillerAct                  D    315 Airplme Product                               Product Liability      fl   690 Other                                         28 USC 157                             3729(a))

                                               Liability                        i        367 Halth Cue/                                                                                                   O   400 State Rapportioment
[1   140 Negotiable Instunent
O    150 Recovery of OverPa)ment      tr   320 Assault, Libel &                              Phmeutical                                                                                                   0   4loAntiEust
         & Enforcment of Judgment                  Slmdq                                     Pemonal Injury                                                        O   820 Copyrights                     O   430   Bmks mdBanking
                                                                                             Product Liability                                                     O   830 Patent                         D   450   Commerce
O l5l MsdimAct                        O    330 Federal Employers'
                                                                                                                                                                                                          O         Deportatiotr
O 152 Recovery ofDefaulted                         Liability                    O        368 Asbesos Pemnal                                                        O   840 Tmdemark                           460

           Student   Loa$             O    340 Mrine                                         Injury Prcduct                                                                                               0   470   Racketeerlnflumcedand
                                      D    345 Muine hoduct                             Liability                                    LABOR                             SOCIAI, SECI]RITY                            ComptOrgmiztiom
         (Excludes Veterms)
D    153 Remvery ofOverPa)ment                     Liability                        PERSONALPROPERTY                O    710   FairLaborStadrds                    o   861   HrA(r395fi)                  O 480 Cmsmer Crcdit
         of Veterm's Benefits         O    350 Motor Vehicle                    D        370 OtherFraud                        Act                                 O   862   Black Lmg (923)              O 490Cable/SatTV
                                      0    355 Motor Vehicle                    O        371 TruthinLending         O l20Labor[Mmagnet                             0   863 DMCTDIWW (40s(g)               O   850 Secuities/Comodities/
O    160 Stockholdem' Suits
O l90OtherContract                             Product Liability                D        380 OtherPereonal                     Relatims                            0   864 SSID Tide XVI                            Exchmge
                                      O                                                      hoperty Dmage          O T40RailwayLaborAct                           D   86s RsI (aos(g))                   O   890   Other Statutory Actions
O 195 Contact koduct LiabilitY             360 OtherPersonal
                                                                                                                                                                                                          O
O 196 Fmchise                                      Injury                       3        385 PrcpertyDmage          0    751   Fmily md Medical                                                               891   Agricultural Acts
                                      O    362 Pmonal krjury -                               koduct LiabilitY                Leave Act                                                                    O   893 Enviromental Mattas
                                                                                                                    D    790 Other LaborLitigation                                                        O   895 Freedom of Infomation

                                                          RIGHTS                ?RISONER PETITIONS                  fl   791 Employee Rettemmt                         FEDIRALTAXSUITS                            Act
                                      o            othu civil Righrs              Habes Corpus:                                locome Secuity Act                  O   870   Tues (U.S. Plaintiff         O   896Arbitration
D 2l0LmdCondmation                         440
                                                                                                                                                                                                          O   89i A.lminist"tive Procedue
                                      o    ,141    vod.g                        O 463 Alien Deainee                                                                          orDefendmt)
Cl 220 Foreclorue                                                                                                                                                                                                                           of
                                                                                D 5l0MotionstoVamte                                                                O   871   IRS-Third Party                      Act/Review or Appeal
0    230 Rent Leme & Ejectmmt         O    442 Employmmt
                                                                                                                                                                             26U9C7609                            Agenry D*ision
O    240 Torts to Lmd                 O    443 Houing/                                Sentme
                                                                                O 530 Gmeral                                                                                                              O   950 Constitutionality of
0    245 Tort Product Liability                    Accomodations
                                                                                                                                                                                                                    State Statutes
O    290All OtherReal PropertY        O    445 Amer. dDisabilities -            O        535 DeaihPenaltY                 IMMICRATTON
                                            Employment                                   Other:                     O 462 Natuatzation Application
                                      O 445 Amer. WDisabilities -               O        540 Mandmu &        Otha   O    465 Other     Imigration
                                            Other                               3        550 Civil tugbts                      Actions
                                      O 448 Education                           O 555PrisonCondition
                                                                                O 560 Civil Daainee -
                                                                                             Conditions of
                                                                                             Confinement

V. ORIGIN (Place an "X" inone Box onlv)
                                                                  o3                                                                 or O 5Transfenedfrom                          O 6 Multidistrict                  D 8 Multidistrict
Xt orieina o2 Removedfrom                                                       RemandedAom O 4
                                                                                                  Court
                                                                                                                    Reinstated
                                                                                                                                                                                           Litisation -                     Litigation -
    Pro6eeding State Court                                                      Appellate                           ReoPened                                       District
                                                                                                                                                                                           I ransler                        Direct File

                                               Cite ttre U.S.              Statute under which you are filing (Do not                cite   iurisdictional statul$ urrl$s divenity).
                                               21 U.S.C.                   I
VI.        CAUSE OF ACTION
                                               F               re of
VII.       REQUESTED IN                        fl cnrcrr               rHIS IS A cLASSACTIoN                             DEMANDS                                                CIIECK YES only if demanded in complaint:

           COMPLAINT:                                LTNDER RULE 23, F.R.Cv.P.                                                                                                  JURYDEMAND: fl Yes XNo
VIII.        RELATED
                                                   (See   instructions):
            IF'ANY                                                              ruDGE                                                                                  DOCKETNUMBER
                                                                                                                          OF RECORD
DATE




                                                                                                           IFP                                      JUDGE                                  MAG. JUDGE
     RECEIPT #                    AMOLTNT
                                 Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 9 of 12

 JS 44    Reverse (Rev. 08/16)


                         INSTRUCTIONS FOR ATTORIIEYS COMPLETING CTVI COVER SHEET FORM JS 44
                                                                     Authority For Civil Cover Sheet

 The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
 required by law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974,is
 required for the use oi the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk         of
 Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

r.(a)        plaintiffs-Defendants. Enter names (last, flrs! middle initial) of plaintiffand defendant. If the plaintiff or defendant is a govemment agency, use
             only the full name or standard abbreviations. Ifthe plaintiff or defendant is an official within a govemment agency, identify frst the agency and
             then the offrcial, giving both name and title.
    (b)      County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiffresides at the
             time oifiling. In U.S. plaintiffcases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
             condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe tract of land involved.)
    (c)      Attorneys. Enterthe firm name, address, telephone number, and attomey ofrecord. Ifthere are several attomeys, listthem on an attachmen! noting
             in this section "(see attachment)".

II.          Jurisdiction. The basis ofjurisdiction is set forth   under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
             in one ofthe boxes. Ifthere is more     than one basis ofjurisdiction, precedence is given in the order shown below.
             United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
             United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
             Federalquestion. (3)Thisreferstosuitsunder28U.S.C.l33l,wherejurisdictionarisesundertheConstitutionoftheUnitedStates,alamendment
             to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiffor defendant code takes
             precedence, and box I or 2 should be marked.
             biversity of citizenship. (a) This refers to suits under 28 U.S.C. 1332, where parties are citizens of diflerent states. When Box 4 is checked, the
             citizenship ofthe different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
             cases.)

[I.         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed      if diversity of citizenship was indicated above. Mark this
            section for each principal party.

IV.         Nature of Suit. Place an "X" in the appropriate box. If there are rnultiple nature of suit codes associated with the case, pick the nature of suit code
            that is rnost applicable. Click here for: Nature of Suit Code Descriptions.



v           Origin.    Place an   "X" in   one of the seven boxes.
            Original Proceedings. (1) Cases which originate in the United States district courts.
            Removed from State Court. (2) Proceedings initiated in state courts may be removed to the dishict courts under Title 28 U.S.C., Section l44l -
            When the petition for removal is granted, check this box.
            Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
            date.
            Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
            Transferred from Anotler Distoict. (5) For cases hansferred under Title 28 U.S.C. Section fi\a@). Do not use this for within distict transfers or
            multidistrict Iitigation transfers.
            Multidistrict Litigation - Transt'er. (6) Check this box when a multidistrict case is transfer:red into the district under authority of Title 28 U.S.C.
            Section 1407.
            Multidistrict Litigation - Diect File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
            PLEASE NOTE TIIAT TIIERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
            changes in statue.

VI.         CauseofAction. Reportthecivilstatutedirectlyrelatedtothecauseofactionandgiveabriefdescriptionofthecause.          Donotcitejurisdictional
                        diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service
            statutes unless

VII.        Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
            Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
            Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

\111.       RelatedCases. ThissectionoftheJS44isusedtoreferencerelatedpendingcases,ifany.                   Iftherearerelatedpendingcases,insertthedocket
            numbers and the correspondingjudge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
          Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 10 of 12



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

               v                                                           2t-cY-

$4,500   UNITED STATES CURRENCY,

                      Defendant.


                               ARREST WARRANT IN REM

TO:      TIIE UNITED STATES MARSIIALS SERVICE OF TIIE WESTERN DISTRICT
         OF NEW YORK AND/OR AI{Y OTIIER DULY AUTHORIZED LAW
         ENFORCEMENT OFFICER:

       WHEREAS, a Verified Complaint of Forfeiture has been filed on August 25,2021, in
the United States District Court for the Western District of New York, by James P. Kennedy,
Jr., United States Attorney, on behalf of the United States of America, plaintiff, alleging that
the defendant property is subject to seizure and forfeiture to the United States pursuant to 21
U.s.C. $881(a)(6).

      YOU ARE, TIIEREFORE, IEREBY COMMANDED to arrest and seize the
defendant properfy, and use discretion and whatever means appropriate to protect and
maintain said defendant property; and

        YOU ARE FURTIIER COMMANDED to provide notice of this action to all persons
thought to have an interest in or claim against the defendant property, and that you promptly,
after execution of this process, file the same in this Court with your return thereon.

         Allpersons asserting an interest in the defendant property and who have received
direct notice of the forfeiture action must file a Verified Claim with the Clerk of this Court
pursuant to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions, thirty-five (35) days after the notice is sent; or if notice was published but
direct notice was not sent to the claimant or the claimant's attorney, a claim must be filed no
later than thirty (30) days after final publication of newspaper notice or legal notice or no later
than sixty (60) days after the first day of publication on an official intemet government
forfeiture site; or within the time that the Court allows, provided any request for an extension
of time from the Court is made prior to the expiration of time which the person must file such
verified claim. In addition, any person having filed such a claim shall also serve and file an
answer to the complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure
within twenty-one (21) days after filing the claim, and any person having timely filed such
claim and answer must appear before this Court, at Rochester, New York on a date
determined by the Court.
        Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 11 of 12



              SEE REYERSE SIDE FOR          ADDITIONAL INFORMATION

        Supplemental Rule G(5) provides in pertinent part: "The Claim must: (A) identiff the
specific property claimed; (B) identifu the claimant and state the claimant's interest in the
property; (C) be signed by the claimant under penalty of perjury; and @) be served on the
government attorney designated under Rule G(4)(aXii)(C) or (b)(iiXD).

        All persons asserting an interest in the defendant property are required to file a Claim
 in the Clerk's Office and to answer the Complaint within the times above fixed: otherwise,
judgment by default will be filed for the relief demanded in the complaint.

        Claims and Answers are to be filed with the Clerk, United States District Court for the
Western District of New York, U.S. Courthouse, 100 State Sffeet, Rochester, New York
14614 with a copy thereof sent to Assistant United States Attorney Grace Carducci, 100 State
Street, Suite 500, Rochester, New York 14614.

      This warrant is issued pursuant to Rule G(3) of the Supplemental Rules for
Admiralty or Maritime Qlaims and Asset Forfeiture Actions of the Federal Rules of Civil
Procedure.



   WITNESS THE HONORABLE                           UNITED STATES DISTRICT JUDGE AT


   DATE                                            CLERK

                                                   (BY) DEPUTY CLERK




                              Returnable    75   days after issue



                         United States Marshals Service's Retum


   DISTRICT                                  DATE RECEIVED            DATE EXECUTED



   US MARSHAL                                 (BY) DEPUTY MARSHAL
         Case 6:21-cv-06550-DGL Document 1 Filed 08/25/21 Page 12 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEWYORK


UNITED STATES,
          Plaintiff,
                                                                 21-CV-
                                                                 Request for Arrest Warrant
                                                                 in Rem Cover Sheet

$4,500 UNITED STATES CURRENCY,
            Defendant.




  X    The property is in the government's possession, custody, or control

       The United States of America respectfully requests that the Clerk to issue a warrant
of arrest in rem pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or
Maritime Claims and Asset Forfeiture Actions.




       The property is not in the government's possession, custody, or control.

       The United States of America shall make a motion requesting that the Court issue a
warrant of arrest in rem pursuant to Rule G(3)(b)(ii) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions.




Daled:   811912021
                                                               tant Un ited S
